United States Court of Appeals
                     For the First Circuit

No. 14-1742

                BATTELLE MEMORIAL INSTITUTE, and
                   VIGILANT INSURANCE COMPANY,

                          Petitioners,

                               v.

                        SANDRA DICECCA, and
       DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS,
                UNITED STATES DEPARTMENT OF LABOR,

                          Respondents.

                          ERRATA SHEET

     The opinion of this Court issued on July 6, 2015 is amended
as follows:

     On page 5, replace the first full sentence on the page with

          The petition for our review followed.

     In footnote 1, which starts on page 15, replace the first
full paragraph found on page 16 with

               For its part, the brief submitted by the
          Director, Office of Workers' Compensation Programs,
          U.S. Department of Labor, takes the position that
          this case presents a question of law and thus this
          court should approve the agency's rule that
          injuries arising out of reasonable and foreseeable
          activities are always covered by the DBA.      But,
          although   we   have   engaged   in   totality   of
          circumstances review, it is really unnecessary to
          accept either the agency's general rule as a
          distillation of totality of circumstances cases or
          the Director's approach as subject to Skidmore
          deference. We simply have no need to resolve these
          questions.